Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After-Final Amendment

The Terminal Disclaimer filed After-Final on 24 June 2022has been entered and obviates the Double Patenting Rejection.  

No Claims have been amended, and 
Claims 1-21 are currently pending.

Allowable Subject Matter

Claims 1-21 are allowed.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: The claims are a computer-implemented method, for receiving two sets user identifier information and hash values that are used to map the information to matching values that are used to target information to the users based on the mapping.     

The prior art teaches the general concept of the claims, but the cited prior do not disclose or suggest the claim 1 features of “receiving [a] first set of hash values [that] are generated from a hash function applied to first information that identifies users associated with the set of first user identifiers and second set while maintaining anonymity.  Therefore the claims are found to be allowable over the prior art of record.

Subject Matter Eligible under 35 USC § 101.  
The claims are a computer-implemented method, for receiving two sets user identifier information and hash values that are used to map the information to matching values that are used to target information to the users based on the mapping.  Hence the claims are directed to a process and/or machine (Step 1).  Although rooted in computer technology and potentially not directed to an abstract idea (Step 2A, Prong 1), one could argue, the claimed invention is organizing Human Activity where it is commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Assuming arguendo that the claims are an abstract idea performed on generic computer equipment the claims create an “Integration into a practical application” by determining one or more identifiable information types that overlap between a first user space and a second user space, and specifying other identifiable information types from the identifiable information types, Applicant's claim 1 provides a specific solution to the problem of balancing accuracy with respect to the two user spaces and maintaining anonymity between the two user spaces. As such, claim 1 provides a specific practical application in this realm.  Therefore that requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception, under Step 2A, Prong 2.  
Hence the claims are Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681